Citation Nr: 0944593	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  05-35 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York





THE ISSUES

1.  Entitlement to an effective date prior to September 11, 
1995 for the grant of service connection and the assignment 
of a 100 percent rating for a bipolar disorder.  

2.  Whether the RO decision of July 16, 1981, denying service 
connection for a nervous condition involved clear and 
unmistakable error (CUE).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from January 1957 
to June 1960.  

This case initially came to the Board of Veterans Appeals 
(Board) on appeal from s decision of the RO.  

An August 2003 rating decision granted service connection for 
a bipolar disorder and assigned a 100 percent rating, 
effective on September 30, 1999.  

An October 2005 rating decision changed the effective date 
for the grant of service connection and the assignment of a 
100 percent rating to September 11, 1995.  

The Board remanded the case in January 2008 for further 
development and adjudication of the Veteran's claim of CUE in 
a July 16, 1981 rating decision that denied service 
connection for a nervous condition.  

By way of a July 2009 rating decision, the RO found that 
there was no CUE in the July 16, 1981 decision of the RO 
denying service connection for a nervous condition.  

The matter of CUE is once again being remanded to the RO via 
the Appeals Management Center (AMC) for additional 
development of the record.  




FINDINGS OF FACT

1.  In a July 1981 rating decision, the RO denied service 
connection for a nervous condition.  The Veteran was notified 
of this decision, but did not perfect a timely appeal.  

2.  On September 11, 1995, the Veteran is shown to next have 
applied to reopen the claim of service connection for bipolar 
disorder.  


CONCLUSION OF LAW

An effective date prior to September 11, 1995, the date of 
the Veteran's reopened claim, for the grant of service 
connection and the assignment of a 100 percent evaluation for 
a bipolar disorder is not assignable under the law.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  

The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

After the initial adjudication of the Veteran's claim in the 
August 2003 rating decision, he was provided notice of the 
VCAA in March 2008.  The VCAA letter indicated the types of 
information and evidence necessary to substantiate the claim, 
and the division of responsibility between the Veteran and VA 
for obtaining that evidence, including the information needed 
to obtain lay evidence and both private and VA medical 
treatment records.  

The Veteran also received additional notice in March 2006, 
pertaining to the downstream disability rating and effective 
date elements of his claim, with subsequent re-adjudication 
in a July 2009 Supplemental Statement of the Case.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini, 18 
Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

That notwithstanding, it is well to observe that where, as 
here, the claim of service connect has been granted, and the 
(maximum) schedular rating and an effective date have been 
assigned, the Veteran has been awarded the benefit sought, 
thereby substantiating his claim.  See generally Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491.  

As a result, the section 5103(a) notice is no longer 
required.  This is so because the purpose that the 5103(a)-
notice was intended to serve has been fulfilled.  Id.  

Moreover, it is of controlling significance that after 
awarding the Veteran the maximum schedular rating for bipolar 
disorder, he filed a notice of disagreement  as to the 
effective date determination, and the RO sent the Veteran a 
June 2004 letter that advised him of the review process by a 
Decision Review Officer, which he did elect and participate.  

The RO furnished the Veteran an August 2005 Statement of the 
Case that addressed the effective date assigned following the 
grant of the 100 percent schedular rating for bipolar 
disorder, and that provided the Veteran with the applicable 
law and with further opportunity to identify and submit 
additional evidence and/or argument in support of his appeal; 
which the Veteran did when he filed his October 2005 
substantive appeal.  See 38 U.S.C.A. §§ 5104(a), 7105(d)(1), 
5103A.  

Under the circumstances of this case, VA fulfilled its 
obligation to assist and advise the Veteran throughout the 
appeals process, and also afforded the Veteran and his 
representative a fair opportunity to prosecute the appeal.  

Similarly, the Veteran and his representative's actions are 
indicative of actual knowledge given that they proffered 
specific argument (i.e., the date when they believed it was 
factually ascertainable that an increase in the Veteran's 
bipolar disorder had occurred), and they submitted 
evidentiary information concerning entitlement to an earlier 
effective date during the course of the appeal.  

Specifically, the Veteran, by and through his representative, 
provided May 2004 and June 2004 appeal election forms, an 
October 2005 written statement in lieu of a VA Form 9, and a 
September 2009 post-remand brief, which discussed the 
submitted evidentiary information and the possible dates of 
entitlement to an earlier effective date in terms of the 
relevant law.  

Hence, the Board finds that any deficiency with respect to 
the notice requirement is deemed harmless and nonprejudicial, 
because it did not affect the essential fairness of the 
adjudication, as demonstrated by the meaningful participation 
of the Veteran and his representative throughout the appeals 
process.  See Dunlap v. Nicholson,  21 Vet. App. 112 (2007).  

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, Social Security Administration (SSA) records, VA 
outpatient treatment reports, a VA examination and statements 
from the Veteran and his representative.  

The Veteran has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain.  There 
is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  

The Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103; Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also Mayfield and Pelegrini, both supra.  


II.  Claim for Earlier Effective Date 

Under the applicable criteria, the effective date of an award 
of disability compensation based on an original claim for 
direct service connection or a claim reopened after final 
disallowance shall be the date following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400. 

The effective date of an award of disability compensation 
based on a reopened claim under the provisions of 38 C.F.R. 
§§ 3.109, 3.156, 3.157 , and 3.160(e) shall be the date of 
receipt of the claim or the date entitlement arose whichever 
is later.  38 C.F.R. § 3.400(r).  

The law grants a period of one year from the date of the 
notice of the result of the initial determination for 
initiating an appeal by filing a notice of disagreement; 
otherwise, that determination becomes final and is not 
subject to the revision on the same factual basis in the 
absence of CUE.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, or others, 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  38 C.F.R. § § 3.155.  

The record shows that the Veteran filed a claim of service 
connection for a psychiatric disorder in May 1981.  The RO 
denied the claim in a July 1981 rating decision.  The Veteran 
was notified of this decision in July 1981 and did not 
appeal.  

No further correspondence was received from the Veteran on 
the issue of service connection for a psychiatric disorder 
until September 1995, when the Veteran is shown to have 
applied to reopen his claim of service connection for a 
psychiatric disorder.  

In August 2003, the RO granted service connection for bipolar 
disorder, effective on September 11, 1995, the date the claim 
to reopen was received.  

In a December 2005 written statement, the Veteran stated, in 
essence, that he had received SSA benefits since March 1980 
and that these records constituted evidence of total 
disability due to his service-connected condition at of the 
time period.  

In other words, the Veteran asserts that, at the very least, 
his disability compensation benefits should be retroactive to 
March 1980, when SSA issued a favorable decision regarding 
his level of industrial incapacity.  

A copy of July 1981 SSA Disability Determination indicates 
that the Veteran's psychiatric disability had resulted in 
total industrial impairment in March 1980.  

However, this document and accompanying non-VA medical 
records, as well as copies of VA clinical records dealing 
with treatment beginning in August 1989, were initially 
received as part of the development undertaken by the RO 
based on information first provided by the Veteran in 
connection with his petition to reopen his claim of service 
received on September 11, 1995.  Prior to that date, the 
Veteran had not provided any information to RO about his 
psychiatric treatment.  

Accordingly, following the unappealed rating decision in July 
1981, the Veteran is not shown to have petitioned to reopen 
the claim of service connection earlier than September 11, 
1995 or to have identified competent evidence or medical 
records that could be construed as an informal claim to 
permit the assignment of an earlier effective date.  

On these facts, the law is clear that VA cannot grant an 
effective date earlier than the date on which the Veteran 
applied to reopen his previously denied claim.  

Accordingly, the effective date regulations dictate that the 
grant of service connection and assignment of the 100 percent 
evaluation for the bipolar disorder can be no earlier than 
September 11, 1995.  


ORDER

The claim for an effective date prior to September 11, 1995 
for the grant of service connection and the assignment of a 
100 percent rating for a bipolar disorder, is denied.  


REMAND

While the RO recently undertook to adjudicate the matter of 
CUE in the RO decision of July 1981 that denied his original 
of service connection for a nervous condition, a fully 
responsive Statement of the Case has not been provided to the 
Veteran or his representative in order to comply with due 
process requirements.  

Accordingly, appellate consideration of the discrete issue of 
CUE must be deferred pending further action on the part of 
the RO to undertake appropriate development.  

Hence, this remaining matter is REMANDED to the RO for the 
following action:

The RO take appropriate action to provide 
the Veteran and his accredited 
representative with a fully responsive 
Statement of the Case referable to the 
issue of whether the July 1981 RO 
decision denying service connection for a 
nervous condition involved CUE.  The 
Veteran and his representative should be 
afforded an opportunity to respond 
thereto.  

Thereafter, if indicated, this matter should be returned to 
the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the remanded matter, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


